Case 7

TimberlakeSmaiith

Staunton, VA
540.885.1517

19-cv-00863-EKD-JCH Document 44-1 Filed 08/12/20 Pagelof4 Pageid#: 224

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
Roanoke Division

TRAVIS WAYNE TOLLEY,
Plaintiff
Civil Action No.: 7:19-cv-863

Vv.

BEN CALDWELL, et al,

ee Oe OS OS Oe oe eS ae

Defendants

DECLARATION OF TROY WIMER

I, Troy Wimer, do declare under the penalties of perjury the following:

1, I am a deputy of the Sheriff of Rockbridge County. I hold the rank of sergeant.

2. I am not a member of the Drug Task Force. However, on occasion, the Drug Task
Force requests my assistance.

3. On June 16, 2018, I was asked to assist the Drug Task Force with executing an arrest
warrant on Jason Wade Montgomery who resided at 491 Big Spring Drive, Lexington, VA.

4. Attached is a copy of the CAD report for this incident. CAD stands for computer
aided dispatch. The CAD system used by dispatch is a highly specialized application that allows for
the coordinated communication, assignment, and tracking of Sheriffs office resources in response
to calls-for-service. The CAD system identifies the officers by their unit number and records the

times for various activities of the units, to include when those units arrive and when they clear the

call. My unit number was 2227.

 

 

 
Case 7

TimberlakeSmith

Staunton, VA
540.885.1517

19-cv-00863-EKD-JCH Document 44-1 Filed 08/12/20 Page 2of4 Pageid#: 225

= There is a quarter mile driveway leading up to the residence. It is steep and rough,
with washed out areas and takes several minutes to traverse. My arrival time at the residence was
15:02 per the CAD report.

6. Upon my arrival, | stopped my vehicle on the north side of the house at the basement
door, where I observed Mr. Montgomery standing. I then arrested Mr. Montgomery. Deputy
Young had just arrived and I placed Mr. Montgomery in Deputy Young’s vehicle. Deputy Young

was unit number 2243.

Ts Travis Tolley was not present outside the back door where I arrested Mr.
Montgomery.
8. There were other members of the Drug Task Force present or arriving. | do not

recall the specific individuals who were there or how many were there.

9, Once I executed the arrest warrant and placed Mr. Montgomery in Deputy Young’s
vehicle, the purpose of my presence was finished, and my continued assistance was no longer
necessary.

10. | returned to my vehicle and left the residence. My entire involvement lasted less
than 10 minutes. I do not recall entering the residence at any time, through any door, nor did I have
any reason to.

11. Once I exited the long driveway, | cleared the call with dispatch. According to the
CAD report, I cleared the call at 15:12.

12. I understand that Travis Tolley claims he saw me enter the residence during this
encounter from some hidden vantage point. | also understand that he claims that I spoke with
cotenants in the house for some period of time and went room to room looking for him, even

though he was not present to observe that.

bo

 

 
Case 7

TimberlakeSmith

Staunton, VA
540.885.1517

19-cv-00863-EKD-JCH Document 44-1 Filed 08/12/20 Page 3o0f4 Pageid#: 226

13. If he saw another officer enter the residence that day, it was someone else. I was
not present at the premises long enough to enter the house and speak with individuals inside the

residence. As confirmed by the CAD report, the time I arrived at the residence to when I cleared
the call was a total of 10 minutes. Since I cleared the call after I exited the long rough driveway,

the time I actually spent at the residence was less than 10 minutes and was more likely close to 5-7

minutes.

[Signature page follows]

tad

 

 
Case 7:19-cy-00863-EKD-JCH Document 44-1 Filed 08/12/20 Page 4 of 4 Pageid# 227
540 463 5693 Rockbridge Sheriff's Dept. 58am. ~ 08-12-2020

I declare under penalty of perjury that the foregoing is true and correct.

Executed on August /0’, 2020.

 

Dacha
Troy Wimer

TimbertakeSeaith

* Staunton. VA
: 540.888.1517

wr \lib\tsdocs\29403'0067100253768 docx

 

 
